                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

SUZANNE F. TIELLE,                   :

                Plaintiff            :   CIVIL ACTION NO. 3:17-2417

    v.                               :         JUDGE MANNION

THE NUTRITION GROUP d/b/a            :
NUTRITION, INC.,
                                     :
                Defendant


                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   Defendant TNG’s motion for summary judgment, (Doc. 19),

          is GRANTED with respect to the plaintiff’s disability

          discrimination claims, retaliation claims, and failure to

          accommodate claims under the ADAAA and the PHRA in

          her amended complaint, (Doc. 14);

    (2)   Judgment is entered in favor of defendant TNG and against

          the plaintiff regarding her disability discrimination claims,

          her retaliation claims, and her failure to accommodate

          claims under the ADAAA and the PHRA in her amended

          complaint;

    (3)   The plaintiff’s motion for partial summary judgment, (Doc.

          16), is DENIED with respect to her disability discrimination
                       claims under the ADAAA and the PHRA in her amended

                       complaint, (Doc. 14); and

          (4)          The Clerk of Court is directed to CLOSE THIS CASE.




                                                   s/ Malachy E. Mannion
                                                   MALACHY E. MANNION
                                                   United States District Judge

DATE: August 13, 2019
17-2417-01-ORDER.wpd




                                               2
